DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                         
Claims 1-20 are present for examination.                              

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                       

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                                 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 3, 6, 7, 8, 10-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2019/0206304), hereafter as Fan, in view of Yeh (USPN 8,107,235).                        
RE claim 1, Fan discloses the invention substantially as claimed.                         
Fan discloses that a display device (see figure 2 and sections [0028], [0029]; i.e., display module), comprising: a display panel (see figure 2 and sections [0028], [0029]; i.e., display panel 01); a backlight module (see figure 2 and sections [0028], [0029]; i.e., backlight module 02); a circuit board, arranged on a side of the backlight module facing away from the display panel (see figure 2 and sections [0036], [0028], [0029]; i.e., circuit board IC 5 arranged on a side of the backlight module 2 facing away from the display panel 1); a flexible circuit board, connected to the circuit board and the display panel, wherein the flexible circuit board comprises a bending portion, and the bending portion is provided on a side of the backlight module and extends from the display panel to the circuit board (see figures 1&2 and sections [0036], [0028], [0029]; i.e., the flexible circuit board 3 connected to circuit board IC 5 and the display panel 1, wherein the flexible circuit board 3 comprises a bending portion, the bending portion is provided on a side of the backlight module 2 and extends from the display panel 1 to the circuit board IC 5).                               
However, Fan does not specifically disclose that a circuit board protective frame, arranged around the circuit board and the flexible circuit board, wherein an opening is provided on a first portion of the circuit board protective frame, and the first portion is a portion of the circuit board protective frame facing the bending portion; and a buffer structure, fixed on the circuit board protective frame, arranged parallel to the circuit board protective frame, and covering the opening.                 

Fan and Yeh are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Fan by including the teachings from Yeh in order to increase protection of a flexible printed circuit board.                                    
RE claims 2 and 14, Fan in view of Yeh discloses that the buffer structure is an adhesive tape attached to a surface of the circuit board protective frame facing away from the flexible circuit board (see Fan, figure 1 and sections [0010], [0028]; i.e., adhesive tape 6).                                  
RE claims 3 and 15, Fan in view of Yeh discloses that the buffer structure comprises: an elastic support, and a flexible conductive layer on the elastic support (see Fan, figure 1 and sections [0010], [0028]; i.e., adhesive frame 07 and the lamp strip flexible printed circuit 03).                           
RE claim 6, Fan in view of Yeh disclose the invention substantially as claimed.                  

The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., a thickness of the elastic support ranges from 0.8mm to 2mm).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                  
RE claim 7, Fan in view of Yeh disclose the invention substantially as claimed.                  
However, Fan in view of Yeh do not specifically disclose that wherein a thickness of the flexible conductive layer ranges from 0.05mm to 0.08mm.                      
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., a thickness of the flexible conductive layer ranges from 0.05mm to 0.08mm).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                 
RE claim 8, Fan in view of Yeh disclose that wherein the circuit board protective frame is provided with at least two openings separated from each other, and the buffer structure as an integral structure, is fixed on the circuit board protective frame and covers each of the at least two openings (see Yeh, figures 4A/4B/4C/7 and its associated depictions).                      
RE claims 10 and 18, Fan in view of Yeh disclose that wherein an orthographic projection of the buffer structure and the circuit board protective frame onto a display surface of the display panel is located in a border region of the display panel (see Fan, figure 1 and its associated depictions; i.e., all within the non-display area B of display panel 01, a border region of the display panel 01).                        
RE claims 11 and 12, Fan in view of Yeh disclose that wherein the opening is located at an edge of the circuit board protective frame close to the display panel, a portion of the buffer structure extends 
RE claim 13, Fan in view of Yeh disclose that wherein the flexible circuit board comprises a first connection region connected to the display panel, a portion where the bending portion is connected to the first connection region in an inclined region, and the inclined region is inclined relative to the display panel and a vertical surface of the display panel (see Yeh, column 4 lines 27-47 and figures 5/6/10A/10C/10C and its associated depictions).                     
RE claim 20, Fan in view of Yeh disclose that wherein an orthographic projection of the buffer structure and the circuit board protective frame onto a plane where the display panel is located is within an orthographic projection of the protruding portion onto the plane (see Fan, figures 1/5 and its associated depictions; Yeh, figure 3 and its associated depictions).                             
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2019/0206304), hereafter as Fan, in view of Yeh (USPN 8,107,235), and further in view of Park et al (US 2020/0057523), hereafter as Park.                        
RE claim 4, Fan in view of Yeh disclose the invention substantially as claimed.                     
However, Fan in view of Yeh do not specifically disclose that the elastic support is made of polyethylene terephthalate (PET) material.                           
Park teaches that display device 10 comprising flexible display panel 300, wherein the flexible display panel 300 including a flexible substrate and a support substrate, as well as that the support substrate which may include polyethylene terephthalate (PET) material (see sections [0088], [0072]).  The motivation of Park is to increase the performance of a flexible display panel.                    
Fan, Yeh and Park are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed .                                    
Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2019/0206304), hereafter as Fan, in view of Yeh (USPN 8,107,235), and further in view of Aisenbrey (US 2004/0188418).                          
	RE claims 5 and 16, Fan in view of Yeh disclose the invention substantially as claimed.                     
	However, Fan in view of Yeh do not specifically disclose that wherein the flexible conductive layer comprises a flexible cloth material layer connected to the elastic support, and a conductive material layer is provided on a surface of the flexible cloth material layer facing away from the elastic support.                           
	Aisenbrey teaches that a laminate could be fabricated with conductive fibers, forming a cloth like material.  The webbed conductive fiber can be laminated or the like to materials such as Teflon, Polyesters, or any resin-based flexible, which when discretely designed in fiber contents, orientations and shapes, will produce a very highly conductive flexible cloth-like material (see section [0050]).  The motivation of Aisenbrey is to ensure a product made resistant to corrosion and/or metal electrolysis (see section [0051]).                          
	Fan, Yeh and Aisenbrey are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Fan in view of Yeh by including the teachings from Aisenbrey in order to ensure a product made resistant to corrosion and/or metal electrolysis.                             
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2019/0206304), hereafter as Fan, in view of Yeh (USPN 8,107,235), and further in view of Cui et al (US 2019/0129229), hereafter as Cui.                           
RE claim 19, Fan in view of Yeh disclose the invention substantially as claimed.                     

Cui teaches that a display panel comprises an array substrate 11 and a color filter substrate 12, the array substrate 11 is on a light existing side of the color filter substrate 12, the array substrate 11 comprises a protruding portion protruding relative to the color filter substrate 12, and the flexible circuit board 14 is fixedly connected to the protruding portion (see figure 1 and section [0020]).  The motivation of Cui is to improve the screen-to-body ratio while ensuring the optical quality of the backlight module without significantly increasing the thickness of the display device (see section [0005]).                                 
Fan, Yeh and Cui are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Fan in view of Yeh by including the teachings from Cui in order to improve the screen-to-body ratio while ensuring the optical quality of the backlight module without significantly increasing the thickness of the display device.                                    

Allowable Subject Matter
Claims 9, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                              

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               

teach that a display panel includes a flexible base, a circuit layer and a conductive layer sequentially stacked on the flexible base.  At least one opening corresponding to at least partial region of the circuit board is provided in the flexible base.                       
Maemuko (US 2019/0204660): 
teach that a display device 100 includes a display panel 6, a front case 7, a backlight 4, a back plate 5, a printed circuit board 3 and a shield cover 1, as well as that one flexible printed circuit board 37 being coupled to the printed circuit board 3 via connector CNT, wherein the printed circuit board 3 comprising through-holes 3H1 and 3H2.                              
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 


						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
January 25, 2022